EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report relating to the consolidated financial statements of PHARMA-BIO SERV, INC. and its subsidiaries (the “Company”) dated January29,2014, appearing in the Annual Report on Form 10-K of the Company for the year ended October31,2013. /s/ Horwath Vélez & Co. PSC Guaynabo, Puerto Rico October 1, 2014 Stamp number E134855 was affixed to the original of this report.
